           Case 1:20-cv-10122-CM Document 4 Filed 04/13/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE FLORES,

                                 Plaintiff,
                                                                 1:20-CV-10122 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
 DEPARTMENT OF CORRECTIONS, ET AL.,

                                 Defendants.

COLLEEN McMAHON, United States District Judge:

       By order dated December 4, 2020, the Court directed Plaintiff, within thirty days, to

submit a completed request to proceed in forma pauperis (“IFP application”) and prisoner

authorization or pay the $400.00 in fees required to file a civil action in this Court. The Court

also directed Plaintiff, within the same period, to complete, sign, and submit a declaration due to

the amended complaint’s lack of Plaintiff’s signature. The order specified that failure to comply

would result in dismissal of this action. Plaintiff has not filed an IFP application and prisoner

authorization or paid the fees, and he has not filed a declaration. Accordingly, the Court

dismisses this action without prejudice. See 28 U.S.C. §§ 1914, 1915; Fed. R. Civ. P. 11(a).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    April 13, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                           United States District Judge
